459 P.2d 195 (1969)
Harold IWAI, Masako Takamatsu, Thomas Iwai, James Iwai, Esther Sakata, Howard Iwai and Charles Iwai, Plaintiffs-Appellants,
v.
CITY AND COUNTY OF HONOLULU, a municipal corporation; Tract Development Corporation, a Hawaii corporation; Kaneohe Ranch Company, Ltd., a Hawaii corporation; M. Yee Realty, Ltd., a Hawaii corporation; R.M. Towill Corporation, a Hawaii corporation; John Does I through 10; Doe Corporations I through 10; and Doe Partnerships I through 10, Defendants-Appellees.
Harold IWAI and Vivian Iwai, Plaintiffs-Appellants,
v.
CITY AND COUNTY OF HONOLULU, a municipal corporation; Tract Development Corporation, a Hawaii corporation; Kaneohe Ranch Company, Ltd., a Hawaii corporation; R.M. Towill Corporation, a Hawaii corporation; John Does I through 10; Doe Corporations I through 10; and Doe Partnerships I through 10, Defendants-Appellees.
No. 4905.
Supreme Court of Hawaii.
September 26, 1969.
A. Singleton Cagle, Honolulu (Smith, Wild, Beebe & Cades, Honolulu, of counsel), for appellee Kaneohe Ranch Co., Ltd., for the motion.
Harriet Bouslog, Honolulu (Bouslog & Symonds, Honolulu, of counsel, O. Vincent Esposito, Honolulu, also on the brief), for appellants, contra.
Before RICHARDSON, C.J., and MARUMOTO, ABE, LEVINSON and KOBAYASHI, JJ.
PER CURIAM.
These are appeals by plaintiffs in Civil No. 19011, and plaintiffs in Civil No. 19012, of the first circuit court, from summary judgments in favor of Kaneohe Ranch Company, Ltd., one of multiple defendants, and from orders denying motions to vacate such judgments. The appeals were taken notwithstanding the denial by the circuit court of plaintiffs' motion for allowance of interlocutory appeals.
Kaneohe Ranch Company, Ltd., has moved to dismiss the appeals on the authority of Berkness v. Hawaiian Electric Co., Ltd., 47 Haw. 479, 391 P.2d 869 (1964), and Chang v. City and County of Honolulu, 51 Haw. 137, 453 P.2d 753 (1969). The motion is well taken, and is granted.